Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment, received 9/18/2020, has been entered. 
Claims 16-30 are presented for examination.
Specification
The abstract of the disclosure is objected to because the reference numbers referring to the drawings should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, 19, 22, 23 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishizaki et al. (US Pub. No. 2019/0140211 A1), hereafter referred to as Nishizaki.

As to claim 16, Nishizaki discloses an organic electroluminescent display device including a plurality of pixels (fig 1; [0031] and [0050]), the organic electroluminescent display device comprising:
an element substrate (fig 1, 130, 140) including a substrate (130) and a plurality of organic electroluminescent elements (140) supported by the substrate (130), and
a thin film encapsulation structure (120) covering the plurality of organic electroluminescent elements (140),
wherein the thin film encapsulation structure (120) includes a first inorganic barrier layer (121; [0047]), an organic barrier layer (122; [0047]) 
wherein a surface (top surface), of the first inorganic barrier layer (121), that is in contact with the organic barrier layer (122) includes a plurality of microscopic protrusions (figs 3-4; [0057]-[0064]), and has a maximum height Rz of roughness of 20 nm or greater and less than 100nm (paragraph [0064] teaches 35nm). 

As to claim 18, Nishizaki discloses the organic electroluminescent display device of claim 16 (paragraphs above),
wherein the element substrate (fig 2, substrate 130, 140) further includes a bank layer (141e) defining each of the plurality of pixels (142), and wherein the organic barrier layer (122) covers the bank layer (141e) and has a flat surface (top surface of 122).

As to claim 19, Nishizaki discloses the organic electroluminescent display device of claim 18 (paragraphs above).
wherein the organic barrier layer has a thickness of 3 um or greater and 5 um or less ([0064]).

As to claim 22, Nishizaki discloses the organic electroluminescent display device of claim 16 (paragraphs above).
wherein the first inorganic barrier layer includes an SiN layer or an SiON layer ([0069]).

As to claim 23, Nishizaki discloses disclose the organic electroluminescent display device of claim 22 (paragraphs above).
wherein the first inorganic barrier layer is formed of only an SiN layer and/or an SiON layer ([0069]).

As to claim 29, Nishizaki discloses a method ([0068]-[0071]) for producing the organic electroluminescent display device of claim 16 (paragraphs above),
the method comprising: a step of forming the first inorganic barrier layer (121), which includes a step of depositing an inorganic insulating film containing SiN or SiON by use of plasma CVD ([0068]-[0071]), wherein the step of depositing the inorganic insulating film includes a step of increasing a temperature of the element substrate or increasing a plasma energy ([0068]-[0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Sung et al. (US Pub. No. 2018/0040854 A1), hereafter referred to as Sung.

As to claim 17, Nishizaki discloses the organic electroluminescent display device of claim 16 (paragraphs above),
wherein a material forming the organic barrier layer fills gaps between the plurality of microscopic protrusions (fig 4 and [0055]).
Nishizaki does not explicitly disclose wherein the organic layer is a resin material. 
Nonetheless, Sung discloses wherein an organic layer of an encapsulant is a resin material ([0054]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select a resin as the organic layer of Nishizaki as taught by Sung since the organic resin material will provide a flat surface such that the inorganic layers do not form cracks. 

As to claim 25, Nishizaki discloses the organic electroluminescent display device of claim 22 (paragraphs above).
2 layer.
Nonetheless, Sung discloses wherein a first inorganic barrier layer (fig 2, layer 310) further includes a silicon oxide layer ([0067]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first inorganic barrier layer of Nishizaki with the material layer stack taught by Sung since this provides a good moisture and oxygen barrier while allowing for improvement in the refraction of the light from the emission layer to the region exterior to the display. 

As to claim 26, Nishizaki in view of Sung disclose the organic electroluminescent display device of claim 25 (paragraphs above).
Sung further discloses wherein the SiO2 layer has a surface in contact with the organic barrier layer (fig 2, layer 310 and [0067]). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Zhai et al. (US Pub. No. 2019/0067643 A1), hereafter referred to as Zhai.

As to claim 24, Nishizaki discloses the organic electroluminescent display device of claim 22 (paragraphs above), 
wherein the first inorganic barrier layer includes a SiON layer ([0069]). 
Nishizaki does not disclose wherein the first inorganic barrier layer includes an SiON layer having a refractive index of 1.70 or higher and 1.90 or lower. 
Nonetheless, Zhai discloses wherein a material for a first inorganic barrier layer (fig 2, layer 31; [0056]) includes an SiON layer having a refractive index of 1.70 or higher and 1.90 or lower ([0056] and table 1). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to adjust the content of nitrous oxide and ammonia during the manufacture of the inorganic film in order to adjust the refractive index of the film so that the light emission efficiency is improved. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Sung and further in view of Lee et al. (US Pub. No. 2017/0005292 A1), hereafter referred to as Lee.

As to claim 27, Nishizaki in view of Sung disclose the organic electroluminescent display device of claim 26 (paragraphs above).
Nishizaki in view of Sung do not disclose wherein the SiO2 layer has a thickness of 20 nm or greater and 50 nm or less.
Nonetheless, Lee discloses wherein an encapsulant includes a SiO2 layer having a thickness of 20 nm or greater and 50 nm or less ([0087]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the silicon oxide encapsulant layer of Nishizaki in view of Sung with a thickness within the range claimed since Lee discloses forming a thin film encapsulation layer within the overlapping range and one of skill in the art would have been able to determine the optimum thickness based on the deposition film quality and required barrier properties. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Lee (US Pub. No. 2018/0040847 A1), hereafter referred to Lee2.

As to claim 28, Nishizaki discloses the organic electroluminescent display device of claim 16 (paragraphs above).

Nonetheless, Lee2 discloses wherein the thickness of a first inorganic barrier layer is 200 nm or greater and 1500 nm or less and is at least five times the maximum height of surface roughness of the layer taught by Nishizaki ([0060]; additionally, Nishizaki teaches that the roughness is 35nm and five times 35nm is 175nm therefore Lee’s teaching within the range 200nm to 1500nm is at least five times the roughness).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first inorganic barrier layer of Nishizaki with a thickness within the range claimed since Lee2 discloses forming a thin film encapsulation layer within the overlapping range and one of skill in the art would have been able to determine the optimum thickness based on the deposition film quality and required barrier properties.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Sung and further in view of Kim et al. (US Pub. No. 2019/0019983 A1), hereafter referred to as Kim.

As to claim 30, Nishizaki discloses a method ([0068]-[0071]) for producing the organic electroluminescent display device of claim 16 (paragraphs above),
the method comprising: a step of forming the first inorganic barrier layer (121), which includes a step of depositing an inorganic insulating film containing SiN or SiON ([0068]-[0071]).
Nishizaki does not disclose a step of, after the step of depositing the inorganic insulating film, ashing a surface of the inorganic insulating film with a gas containing oxygen or ozone.
Nonetheless, Kim discloses a step of forming a rough surface after deposition that includes ashing the surface (fig 4 and figs 6A-C; [0105]-[0107]; Examiner takes official notice that ashing is known to include a gas containing oxygen or ozone and it would have been obvious to one of ordinary skill in the art to use one of the well-known gases for the ashing of Kim in order to effectively remove the residue from the inorganic encapsulation layer). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the ashing step of Kim in the process of forming the encapsulation layer of Nishizaki since this will allow for more efficiently forming the rugged structure in the upper portion . 

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of claim 20.  Specifically, the solid portions discretely distributed.  Claim 21 is objected to as allowable because of its dependence on claim 20. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 20170098798; 20170018737; 20120326194; and 20120256201 are pertinent art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/24/2022